                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

WALTER HAMILTON and DIANNA                     )
HAMILTON, Individually and as Legal            )
Guardians of the Person and Estate of          )
KAITLIN HAMILTON, an Incapacitated             )
Person,                                        )
                                               )
                              Plaintiffs,      )
                                               )
vs.                                            )                 No. CIV-18-1240-C
                                               )
BAYER HEALTHCARE                               )
PHARMACEUTICALS, INC., BAYER                   )
PHARMA AG, BAYER                               )
CORPORATION, BAYER                             )
HEALTHCARE LLC, BAYER                          )
HEALTHCARE AG and BAYER AG,                    )
                                               )
                        Defendants.            )

                        MEMORANDUM OPINION AND ORDER

         Plaintiffs have filed a Motion in Limine seeking to limit certain evidence from being

presented to the jury at the trial of this matter (Dkt. No. 38). Plaintiffs argue that the

FDA-approved warning labels for YAZ and Yasmin are identical. Plaintiffs note the

labels were developed based on studies, most of which studied Yasmin but not YAZ.

Plaintiffs argue that based on these studies, Defendants cannot argue there is a distinction

in venous thromboembolism (“VTE”) risk when comparing YAZ to Yasmin. Plaintiffs

also note that studies relied on by Defendants clearly noted an increased risk of VTE when

comparing YAZ/Yasmin with COCs containing levonorgestrel or other progestins. Thus,

Plaintiffs assert, Defendants should not be permitted to offer evidence to the contrary at

trial.
       Plaintiffs’ Motion fails to provide a reason for excluding the challenged evidence.

While Plaintiffs view the evidence differently than Defendants, that is not a basis on which

to exclude the evidence. Indeed, Plaintiffs offer no evidence that the matters challenged

lack relevance, are not based on sufficient methodology, or lack the reliability required by

Fed. R. Evid. 702. Rather, each of the issues challenged by Plaintiffs are items that can

be challenged through “[v]igorous cross-examination, presentation of contrary evidence

and careful instruction on the burden of proof . . . .”        Daubert, 509 U.S. at 596.

Accordingly, Plaintiffs’ Motion will be denied.

       As set forth more fully herein, Plaintiffs’ Motion in Limine to Exclude Evidence

and/or Argument that: (1) the Risk of Venous Thromboembolism Is Different as Between

YAZ and Yasmin; and/or (2) the Increased Warning Relating to Venous

Thromboembolism Risk with Respect to Drospirenone-Containing Combined Hormonal

Oral Contraceptives Relates Only to the Differential Risk as Compared to Levonorgestrel

(Dkt. No. 38) is DENIED.

       IT IS SO ORDERED this 11th day of June 2019.




                                             2
